Citation Nr: 1236908	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an increased initial evaluation for a lumbar spine disability, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from November 1979 until December 2000. 

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board previously considered this appeal in January 2008, December 2009, June 2011, and December 2011, and remanded the claim for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In his Substantive Appeal, the Veteran requested a Board hearing at the RO.  In June 2006, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1.  For the period from January 1, 2001, until August 4, 2006, the Veteran's lumbar spine disability was not manifested by severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion, severe limitation of motion, severe intervertebral disc syndrome, incapacitating episodes of at least 4 weeks duration or flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  For the period beginning August 5, 2006, the Veteran's lumbar spine disability resulted in loss of lateral motion with osteoarthritic changes and narrowing or irregularity of joint space.

3.  For the period beginning August 5, 2006, the Veteran's lumbar spine disability was not manifested by pronounced intervertebral disc syndrome, incapacitating episodes of at least six weeks duration, or unfavorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  For the period from January 1, 2001, until August 4, 2006, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5292, 5293, 5295 (2001); 4.71a, Diagnostic Code 5237, 5243, 5243 (2003-2012).

2.  With resolution of reasonable doubt in the appellant's favor, for the period beginning August 5, 2006, the criteria for an evaluation of 40 percent, for the Veteran's lumbar spine disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5292, 5293, 5295 (2001); 4.71a, Diagnostic Code 5237, 5243, 5243 (2003-2012).

3.  For the period beginning August 5, 2006, the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5292, 5293, 5295 (2001); 4.71a, Diagnostic Code 5237, 5243, 5243 (2003-2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2003, March 2008, January 2010, March 2010, June 2011, and December 2011 that fully addressed all notice elements.  Furthermore, the Board notes that the claim arises from the initial grant of service connection.  As such, the notice that was provided to the Veteran before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and reports of VA examinations. The Veteran submitted private medical records and lay statements in support of his claim.  

The Board notes that the Veteran's representative argued in the October 2012 post-remand brief that the Veteran's lumbar spine was more painful and had continued to worsen.  The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Board notes that the Veteran was afforded VA examinations of the spine in July 2003, June 2009, March 2010, November 2010 and June 2011.  These examinations provided findings that can be applied to the Schedule for Rating Criteria.  The Board finds these examinations are adequate as the examiners considered the Veteran's subjective history and complaints and performed a thorough physical examination providing all necessary findings to evaluate the claim.  The June 2011 examination also complies with the Board's December 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks an increased rating for his service-connected low back disability. The RO granted service connection for the condition in a January 2004 rating decision.  At that time, a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5295.  The effective date was January 1, 2001, the day after the Veteran's discharge from service.  During the pendency of the appeal, the RO granted an increased 20 percent evaluation for the entire period on appeal in a July 2005 rating decision. 

Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993). As such, the Veteran's claim for an increased disability rating remains on appeal.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance for an increased 40 percent evaluation, and the appeal will be allowed.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

As noted above, the Veteran's lumbar spine disability was initially evaluated under Diagnostic Codes 5237-5295.  Under Diagnostic Code 5295, which applied at the time of the Veteran's January 2001 effective date, a 20 percent evaluation was warranted for a lumbosacral strain upon a showing of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A 40 percent evaluation was for assignment for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1985-2002). 

Other diagnostic code provisions that could have been applied from January 2001 include Diagnostic Codes 5292 evaluating limitation of motion of the lumbar spine and 5293 evaluating intervertebral disc syndrome.  Under Diagnostic Code 5292, moderate limitation of motion warranted a 20 percent evaluation and severe limitation of motion warranted a 40 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1985-2002). 

Under Diagnostic Code 5293 for a 20 percent evaluation was warranted upon a showing of moderate intervertebral disc syndrome with recurring attacks, a 40 percent evaluation was for assignment for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  The next higher 60 percent evaluation was for assignment for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5293 (1985-2002). 

The regulations used to evaluate diseases and injuries of the spine have changed twice, effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).  VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for VA to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114. 

The changes in the regulations effective September 23, 2002 did not alter the schedular criteria under Diagnostic Codes 5292 or 5295.  Effective September 23, 2002, the schedular criteria used to evaluate intervertebral disc syndrome were amended.  The 2002 changes to Diagnostic Code 5293 for intervertebral disc syndrome provided for evaluations between 10 and 60 percent based on the frequency and total duration of incapacitating episodes.  An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Under Diagnostic Code 5293, a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5293 also provided an alternative method for evaluating intervertebral disc syndrome by providing for separate evaluations for chronic orthopedic and neurological manifestations along with evaluations for all other disabilities in assigning whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Effective September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In the present case, the Veteran has clearly been treated consistently for his low back disability.  The record reflects the Veteran was seen by private physicians, orthopedists, and chiropractors and treated with pain medication, muscle relaxants, massage, adjustments, physical therapy, ultrasound, electrical muscle stimulation, and trigger point therapy.  As noted above, the Veteran was provided an effective date of January 1, 2001, the day following his separation from service. 38 C.F.R. § 3.400 (b)(2).  The Veteran has not challenged the effective date, and indeed, an earlier date would not be possible in this case.  Thus, although there are clearly records that note complaints and treatment during service, the relevant question in this matter is the state of the Veteran's lumbar spine disability for the period beginning January 1, 2001.

For the period from January 1, 2001, until August 4, 2006

When the evidence of record is reviewed under the schedular criteria set forth above, the Board finds that an evaluation in excess of 20 percent for this period is not warranted.  

A private magnetic resonance imaging study (MRI) dated in September 2002 indicated there was decreased signal of the discs at L4-L5 and L5-S1 with no significant disc space narrowing.  The MRI showed evidence of transitional vertebra and lumbarization of S1.  There appeared to be disc bulges toward the left side of the canal of L4-L5 and the lumbarized S1.  The canal at L4-L5 appeared somewhat reduced with short pedicles.  The impression was a somewhat diminutive size canal particularly at L4-L5, some lumbarization of S1 and disc bulges at L4-L5 and L5-S1 without frank disc herniation.

Private treatment records from B.S., D.O., dating from August 2002 to March 2003 demonstrate the Veteran was treated for complaints of low back pain and was diagnosed with lumbar strain/sprain with spasm.  Examination on August 2002 and March 2003 reflected bilateral paravertebral muscle spasm.  There was tenderness to light palpation.  Decreased range of motion was noted; however, the actual degrees of motion were not provided.  Straight leg raising was positive on both dates.  In August 2002, the Veteran indicated the pain also radiated down the buttocks and occasionally to the thighs, the straight leg raising test produced pain down the right lower extremity and Braggard's sign was positive.  The diagnosis on August 2002 included right sciatic neuralgia.

The Veteran was afforded VA examination in July 2003.  The Veteran reported pain that traveled to the right lower extremity.  He denied current treatment.   He reported flare-ups from sitting and standing too long and described some functional impairment during flare-up.  The Veteran reported some numbness in the right lower extremity.  He could walk without a cane and could walk 10 blocks and 1 hour.  The Veteran's gait was stable and he was independent in daily activities.  

Clinical examination reflected forward bending to 95 degrees, backward extension to 35 degrees, left and right lateral flexion to 40 degrees and bilateral turning to 34 degrees.  There was pain in the right lumbar area while bending forward or turning to the right.  The spine was painful on motion but was not additionally limited by pain.  Straight leg raising test was negative.  There was objective evidence of painful motion in the form of mild spasms.  There was no weakness.  There was no evidence of posture abnormality.  Neurologic exam showed no sensory deficit in the lower extremities.  Motor was 5/5 and reflexes were 2+.  Lasegue's sign was negative.  The diagnosis was lumbar strain and chronic low back pain.  

A neurological VA examination was also conducted in July 2003.  The Veteran described back pain that worsened over the years and explained he could not be in one position for prolonged periods.  He reported numbness and pain running down the right outer thigh.  He denied bowel or bladder complaints.  He denied weakness in the lower extremities.  Clinical examination reflected the Veteran moved with ease and sat comfortably.  The Veteran explained his back was not bothering him significantly on the day of examination.  Strength was 5/5 throughout.  Muscle tone and bulk were normal and reflexes were 2+ in the knees and ankles.  Sensory exam was normal to pinprick and vibration.  The Veteran's gait was normal and there was no paraspinal tenderness present in the lumbar region.  There was mild straight leg raising while in the seated position, right greater than left.  The diagnosis was lumbosacral degenerative disease.  

Although the private records from Dr. S. reported the Veteran's complaint of "severe" low back pain, no clinical findings were provided to confirm this subjective complaint.  Significantly, clinical findings in July 2003 reflected flexion to 95 degrees, and a combined range of motion of 278 degrees.  The Board observes that the word "severe" is not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The note to the revised criteria explains that normal forward flexion of the thoracolumbar spine is zero to 90 degrees and normal combined range of motion is 240 degrees.  Given the above clinical findings which exceed the findings for normal range of motion, the Board cannot find the Veteran has severe limitation of motion to warrant an increased 40 percent evaluation under Diagnostic Code 5292.  These findings also illustrate the Veteran did not have limitation of motion to 30 degrees or less or favorable ankylosis of the thoracolumbar spine to warrant an increased evaluation under the revised criteria which became effective September 26, 2003.  

The evidence does not demonstrate the Veteran had severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion to warrant a higher rating under Diagnostic Code 5295.  In fact, the July 2003 VA examination noted no posture abnormality, and the August 2002 MRI noted that there was no significant disc space narrowing.  As noted above, the Veteran had normal forward flexion and the July 2003 VA examination also reflected lateral motion to 34 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (indicating normal lateral flexion is from zero to 30 degrees).

Nor does the evidence demonstrate that the Veteran had symptoms of severe intervertebral disc syndrome or any periods of incapacitating episodes requiring bed rest to warrant an increased evaluation under the former or revised Diagnostic Codes for Intervertebral Disc Syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001) and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).  Accordingly, the preponderance of the evidence is against the Veteran's claim and an increased evaluation is not warranted for this period.  38 C.F.R. § 4.3.

For the period beginning August 5, 2006

Private treatment records from the Veteran's chiropractor, E.A., D.C., dating from August 2006 to November 2009 demonstrate complaints of low back pain and decreased range of motion.  The diagnoses were lumbar sprain/strain and the private chiropractor also frequently diagnosed lumbosacral radiculitis.  During this time period the Veteran was always noted to have positive straight leg raise test.  He also frequently had a positive Lasegue's sign, Braggard's test and valsalva maneuver.  

These private treatment records included several range of motion studies over the years.  In August 2006, range of motion testing resulted in flexion to 80 degrees, extension to 21 degrees, left rotation to 18 degrees, right rotation to 17 degrees and 11 degrees of right and left lateral flexion.  In April 2007, there was flexion to 88 degrees, extension to 28 degrees, left rotation to 29 degrees, right rotation to 28 degrees, left lateral flexion to 17 degrees, and right lateral flexion to 18 degrees.  In January 2008, the Veteran had flexion to 72 degrees, extension to 22 degrees, left rotation to 26 degrees, right rotation to 25 degrees, left lateral flexion to 13 degrees and right lateral flexion to 11 degrees.  In April 2008, range of motion studies reflected flexion to 88 degrees, extension to 21 degrees, left rotation to 27 degrees, right rotation to 28 degrees, left lateral flexion to 11 degrees and right lateral flexion to 10 degrees.  In February 2009, there was flexion to 60 degrees, extension to 15 degrees, left rotation to 14 degrees, right rotation to 13 degrees, left lateral flexion to 8 degrees, and right lateral flexion to 17 degrees.  In July 2009, range of motion studies reflected flexion to 81 degrees, extension to 21 degrees, left rotation to 21 degrees, right rotation to 22 degrees, left lateral flexion to 18 degrees, and right lateral flexion to 17 degrees.  In October 2009, there was flexion from 0-85 degrees, extension to 25 degrees, left rotation to 20 degrees, right rotation to 25 degrees and bilateral flexion to 15 degrees.  

An August 2008 letter from Dr. A. indicated he treated the Veteran since August 2006 and the Veteran initially presented with lumbago and sciatica.  He had positive signs of straight leg raising with rotation and pain down the right lower extremity and positive Braggard's test on the right.  The physician explained he treated the Veteran with adjustments, physical therapy, ultrasound, electrical muscle stimulation, trigger point therapy and adjustment of lower extremities.  

A November 2009 letter from Dr. A. explained the Veteran had been a patient since 2006 and had lumbago.  Dr. A. indicated there were no periods of bed rest in the last 12 months and the Veteran responded well to treatment over the last 3 years.  He indicated there was no muscle spasm or guarding but MRI in 2002 showed diminutive size canal at L4-L5 coupled with left sided disc bulges at L4-L5 and L5-S1.  He reexamined the Veteran in 2009 and the Veteran had lumbago as well as right sided sciatica along with several shoulder disabilities.  Dr. A. explained that the sciatic nerve consists of L4-S1 nerve roots.  He indicated when those roots were compromised sciatica or posterior neuropathy or radiculitis ensues. 

A June 2009 VA examination of the spine reflected complaints of chronic, dull low back pain.  The Veteran denied radiation of the pain but later reported numbness of the right lower extremity at times.  He indicated maintaining the same position for long periods precipitated flare-ups of increased pain and additional limitation.  The Veteran walked unaided and denied unsteadiness or falls.  He denied prior surgery.  

Range of motion testing reflected flexion from 0 to 70 degrees, extension from 0-20 degrees, bilateral lateral flexion from 0-20 degrees and bilateral lateral rotation from 0-20 degrees.  There was pain at the endpoints and pain increased with repetitive motion.  Pain and lack of endurance were noted to follow repetitive use or flare-ups.  No tenderness, weakness or spasm was noted.  There was some guarding and some straightening of the lumbar lordosis.  There were no incapacitating episodes in the past year.  The diagnosis was degenerative disc disease of the lumbar sacral spine at L4-L5 and L5-S1 superimposed on a mild congenital abnormality.  

The Veteran was also afforded a VA neurological examination in July 2009.  The examiner noted the Veteran's report of right lower extremity radicular symptoms in the late 1990s persistent to the present.  He denied weakness but reported right buttock and thigh numbness.  He reported taking off 10 days for bed rest during the past year.  Clinical examination reflected full lumbosacral range of motion with increased pain on flexion, extension and right lateral flexion.  Straight leg raising was negative and Patrick's sign was negative.  The spine was nontender and there were no spasms.  Power was 5/5 and deep tendon reflexes were trace at knee jerks but 2/2 at ankle jerks.  Sensory examination to touch and pinprick was normal.  The Veteran's gait was normal.  The diagnosis was lumbosacral spondylosis secondary to degenerative disc disease of the lumbosacral spine.  The examiner indicated there was no period of bed rest prescribed by a physician in the past year, there was no muscle spasm or guarding severe enough to result in abnormal gait or spinal contour and there was no significant neurological deficit attributable to the lumbar strain.  

Given the conflicting findings between the private records and the VA examination, the Board remanded the claim in December 2009 to specifically address whether there was a neurological disability and requested the examiner comment upon the positive straight leg raise and Braggard's sign.  The Veteran was afforded another VA examination in March 2010 for this purpose.  The Veteran denied a history of urinary incontinence, urgency, use of catheterization or frequency.  He reported nocturia 3 times at night.  There was no fecal incontinence, obstipation or erectile dysfunction.  The Veteran described numbness of the left leg but denied parasthesias, leg or foot weakness, falls or unsteadiness.  There was decreased motion, pain and stiffness but no fatigue, weakness or spasm.  Pain was described as constant, aching pain that was moderate to severe and occurred daily.  It radiated to the right lower extremity.  The radiating pain was described as dull with numbing feeling.  There were severe flare-ups that occurred weekly and lasted for hours.  Pain worsened with standing long periods and at times sitting.  He denied incapacitating episodes and did not use devices or aids.  The Veteran's posture was normal and his gait had a decreased hip swing.  There was no gibbus, kyphosis, list, lumbar flattening, lordosis, scoliosis, reverse lordosis or ankylosis.  There were spasms of the thoracic spine, but no evidence of atrophy or guarding.  

Clinical examination reflected the motor strength was normal.  Sensory examination was decreased to pain and light touch in the right lower extremity.  Knee jerk reflex was absent bilaterally but ankle and plantar reflexes were normal.  Range of motion reflected flexion from 0 to 90 degrees, extension from 0 to 15 degrees, bilateral lateral flexion from 0 to 15 degrees, and bilateral lateral rotation from 0 to 20 degrees.  There was objective evidence of pain with active range of motion.  Additional limitation after repetition was noted with the most important factor being pain.  Range of motion after repetition resulted in decreased bilateral rotation from 0 to 15 degrees.  Lasegue's sign was negative.  The examiner noted that the proximal lumbar paraspinals were tight and Lasegue's resulted in pain in the right low back.  X-rays demonstrated mild to moderate degenerative changes of the visualized spine.  The diagnosis was lumbar radiculitis, lumbosacral degenerative joint disease and lumbar discopathy.  The severity of the disability was described as moderate.  

The examiner noted there was no bed rest.  The examiner opined that the Veteran did not have spasm or guarding severe enough to result in abnormal gait or spinal contour.  The examiner reported there was tightness of lumbar paraspinal muscles.  While the Veteran had spasms and severe muscle tightness, it was mild to moderate and not severe enough to cause spinal deviation.  The abnormal gait was likely due to pain not tightness.  The examiner reported mild neurological change in the right compared to left leg but indicated it would be speculation to conclude if it was from the lumbar strain.  The examiner explained that lumbar strain usually involved the muscles.  The examiner noted that the private physician indicated right sciatic neuralgia at one point in time but the examiner was not sure what was causing the pathology or where the point of compression was if there were symptoms.  The examiner explained Braggard's sign was an orthopedic maneuver and if one had a radiating pain from straight leg raising then the straight lower extremity was lowered and foot was dorsiflexed.  If there was again radiating pain, this indicated there was sciatic or root irritation.  In this case, the private physician noted a positive Braggard's bilaterally on October 2009 which was for that point in time.  

The Veteran was afforded a VA neurological examination in November 2010.  The Veteran complained of pain at rest, exacerbated by climbing, standing, walking and stairs.  He reported occasional shooting pain in the legs on standing or climbing stairs.  He felt his legs were weak on climbing.  No incontinence was noted.  He denied balance or coordination problems.  Reflexes were hypoactive in the ankle jerk and right knee jerk.  Left knee jerk and bilateral plantar reflexes were normal.  Sensory examination reflected decreased vibration, minimally decreased at both toes and ankles in the bilateral lower extremities.  Examination to pain/pinprick, position sense, light touch and temperature was normal bilaterally.  Motor examination was 5/5 in the bilateral lower extremities.  There was no muscle atrophy.  Straight leg raise was positive bilaterally.  Braggard's sign exacerbated the pain.  Nerve conduction studies and electromyography were not performed.  The diagnosis was low back pain due to lumbar strain without evidence of radiculopathy or nerve root compression due to the lumbar disorder.  The examiner concluded it was less likely than not that there was underlying nerve root damage due to lumbar strain but could not comment on the positive Braggard's sign in 2002.  The examiner stated that the Veteran had worsening pain on straight leg raise and Braggard's test, but there were no other signs or symptoms suggestive of a radiculopathy.    

The Veteran underwent electrodiagnostic testing at a VA facility in February 2011 to determine if there was lumbar radiculopathy.  The referral noted the Veteran reported low back pain with intermittent right posterior thigh numbness.  He denied numbness or pain in the left lower extremity.  The motor nerve conduction studies of the right peroneal nerve were within normal limits for distal latency, leg segment conduction velocity, compound muscle action potential amplitude.  The motor nerve conduction studies for the right tibal was within normal limits for distal latency, leg segment conduction velocity, and compounded muscle action potential amplitude.  F-wave latency to the right abductor hallucis was within normal limits.  Sensory nerve studies, right sural study, distal latency, and sensory nerve action potential amplitude were within normal limits.  Right superficial peroneal studies revealed distal latency and sensory nerve action potential amplitude within normal limits.  Electromyography revealed silence at rest in the right paraspinal muscles at bone levels.  Needles in right lower extremity revealed silence at rest, normal motor unit action potential on volition and normal recruitment pattern.  The overall impression was that the study was within normal limits.  

Given the conflicting findings and the November 2010 examiner's failure to adequately comment upon the Braggard's sign, the Board again remanded the claim in June 2011 for another VA examination to reconcile the evidence in this matter.  The Veteran was afforded a VA examination in June 2011.  The examiner explained the Veteran's back problem in service was related to a lumbar strain.  Patients who have low back pain with radiating symptoms can have radiculitis.  The examiner noted the case was referred to neurology in November 2010 for work-up and there were no finding of radiculopathy at that time from electrodiagnostic studies.  Hence, the examiner indicated the Veteran did not have a neurologic disorder separate from the back condition.  

As the June 2011 VA examination did not address all the questions presented by the Board, the Board remanded the claim in December 2011 seeking an addendum opinion that addressed whether there was any neurological disability related to the back, to explain the positive straight leg raise and Braggard's test and reconcile the medical opinions of record.  This addendum was provided in January 2012.  The examiner concluded the Veteran did not have any current neurological disorder related to the lumbar spine disability.  The examiner indicated the Veteran complained of chronic low back pain with intermittent shooting pain in the leg.  He explained when the individual has degenerative spine disease the bones, joint, intervertebral discs and ligaments are involved.  Neurological injury is caused when the degenerated elements impinge upon the nerve roots that leave the spinal cord and exit the spine from a foramina which are located between the two vertebrae.  In case of such an impingement the patient experiences pain along the distribution of the nerve root which is described as shooting pain in the leg which is where the nerve is destined to go.  

The examiner explained that the classical straight leg raising test will be positive if the pain is reproduced or increased in lower back or leg when examiner lifts ankle and flexes thigh.  Braggard's sign was performed if the straight leg raising was positive by lowering the leg on the affected side to just below the point of pain and quickly dorsiflexing the foot.  Those clinical signs are indicative of involvement of nerve roots and a stretch of the nerve root during those maneuvers produces pain in the distribution of the involved nerve roots.  The examiner indicated that the MRI done at the time the Veteran had a positive straight leg raising and Braggard's test showed only minimal degenerative changes and no impingement of any lumbosacral nerve roots.  In other words, despite the clinical sign the Veteran did not have any evidence of disc herniation or nerve root compression.  There was no evidence that neural structure were involved due to lumbar spine disease.  Additionally, the examiner noted electromyography in February 2011 did not show radiculopathy.  The examiner explained that the response to straight leg raising or Braggard's was subjective and needed to be substantiated by further testing such as imaging or electromyography to show pathology actually exists.  In this case, the studies failed to substantiate the existence of pathology.  

As noted above, an 40 percent evaluation is warranted when there is severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  The revised criteria also allow for a 40 percent evaluation when forward flexion of the thoracolumbar spine is 30 degrees or less or there is evidence of favorable ankylosis of the entire thoracolumbar spine.  In the present case, private treatment records and VA examinations dating from August 2006 forward demonstrate loss of lateral motion.  Private records reflect lateral motion ranging from 8 to 15 degrees.  VA examination in June 2009 reflected lateral flexion of 0-20 degrees and the March 2010 VA examination demonstrated lateral flexion of 0 to 15 degrees.  As the record demonstrates loss of lateral motion with osteoarthritic changes confirmed on x-rays and MRIs, an increased 40 percent evaluation is warranted from August 5, 2006, the date of a private treatment record that first documented limited lateral flexion.  

An evaluation in excess of 40 percent is not warranted for this time period.  The record fails to demonstrate the Veteran had pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief to warrant a higher evaluation under Diagnostic Code 5293.  While the record has varied neurological findings, the Board notes that they were never so persistent as to result in little intermittent relief.  Rather, the subjective complaints and findings would change focusing at times on the right leg, sometimes on the left and occasionally presenting with no findings at all.  

Nor is there evidence of at least 6 weeks of incapacitating episodes requiring bed rest prescribed by a physician.  While the Veteran reported bed rest in July 2009, he indicated it was for a period of 10 days.  Furthermore, the Board notes it is not clear that the bed rest was prescribed by a physician as is required by regulation.  

Additionally, the evidence clearly demonstrates the Veteran has continued to retain motion in his lower back, albeit severely limited.  Range of motion studies during this period reflect forward flexion ranging from 60 to 90 degrees.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in functional loss akin to the Veteran keeping his spine fixed in flexion or extension and results in difficulty walking because of limited line of vision, restricted opening of the mouth and chewing, limited breathing due to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the coastal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation or neurologic symptoms from nerve root stretching.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased disability rating under the revised General Formula is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, an evaluation in excess of 40 percent is not warranted.  

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the lumbar spine.  The record presents conflicting findings as to whether or not there is lumbar radiculopathy.  Records from the Veteran's private chiropractor frequently included a diagnosis of radiculitis and noted objective findings of positive straight leg raise, positive Braggard's test, and occasionally other positive signs such as valsalva, Fabere-Patrick, Lasegue's, Gaenslen's test.  Similarly, the March 2010 VA examination indicated neurological changes but the examiner indicated to attribute to the back would require speculation.  On the other hand, the July 2009, November 2010, June 2011 and January 2012 VA examinations concluded there was no neurologic disorder related to the service-connected lumbar spine disability.  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In this case, the Board finds the most probative evidence is the January 2012 VA examination.  Specifically, the January 2012 VA examiner reviewed the entire record, including the records documenting positive findings on straight leg raise and Braggard's tests, and provided a thorough rationale for the opinion that the Veteran did not have neurological symptoms related to the lumbar spine disability.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner indicated that for the symptoms to be related, the clinical testing on imaging or electromyography would demonstrate evidence of disc herniation or nerve compression.  While there are competent and credible reports of numbness and pain radiating down the extremities, and in particular the right lower extremity, the Board finds this evidence is outweighed by the January 2012 VA examination which explained that the underlying pathology to cause symptoms of lumbar radiculopathy were not present.  As such, despite the Veteran's symptoms and positive findings on tests, the symptoms of pain and numbness of the right leg have not been found to be related to the service-connected lumbar spine.  

Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran has consistently denied the presence of any associated bowel or bladder impairment or other neurological disability that would warrant such an evaluation.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based upon individual unemployability (TDIU) claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the present case, the record reflects the Veteran is currently employed.  As such, a claim for TDIU is not raised by the record.  

Finally, in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, in order to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In the present case, the Veteran's symptoms include pain, limited motion, and numbness and pain of the lower extremities.  The schedular criteria specifically contemplates limitation of motion and any associated neurological symptoms such as numbness of the lower extremities.  Caselaw, which was applied above, contemplates the effect of pain and flare-ups.  As all of the Veteran's symptoms are contemplated by the applicable Diagnostic Code, the Board finds the schedular criteria are adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted. 


ORDER

For the period from January 1, 2001, until August 4, 2006, an evaluation in excess of 20 percent for the lumbar spine disability is denied.

For the period beginning August 5, 2006, an increased 40 percent evaluation, but no more, for the lumbar spine disability is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


